NATIONAL SEMICONDUCTOR CORPORATION AND CONSOLIDATED SUBSIDIARES, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentNat'l Semiconductor Corp. v. Comm'rDocket No. 4754-89 United States Tax Court1995 U.S. Tax Ct. LEXIS 67; June 6, 1995, Filed National Semiconductor Corp. v. Commissioner, T.C. Memo 1994-195, 1994 Tax Ct. Memo LEXIS 199">1994 Tax Ct. Memo LEXIS 199 (T.C., 1994)Judgment entered reflecting deficiencies in income tax due from petitioner.  1995 U.S. Tax Ct. LEXIS 67">*67  Counsel for Petitioners, JOEL V. WILLIAMSON, Mayer, Brown & Platt, Chicago, IL. JOSEPH R. GOEKE, Mayer, Brown & Platt, Chicago, IL.Mary Ann Cohen, Judge COHENDECISIONPursuant to the opinion of the Court filed on May 2, 1994, and incorporating herein the facts recited in respondent's computation, and the parties' stipulation filed herewith, as the findings of the Court, it is ORDERED and DECIDED: That the following schedule reflects the deficiencies in income tax due from the petitioner, after the allowance of net operating loss, business credit and foreign tax credit carrybacks, for petitioner's taxable years ended May 31, 1978 and May 31, 1979, without taking into account the unassessed advance payments made by the petitioner, which are reflected in the stipulation:DeficienciesTaxable Year Endedin Income TaxMay 31, 1978$ 1,709,930May 31, 1979None* * * * * *It is stipulated that the deficiencies in income taxes set forth in this decision and in the stipulation of the parties submitted herewith do not reflect unassessed advance payments of the deficiencies in income tax made by the petitioner on the dates and in the amounts1995 U.S. Tax Ct. LEXIS 67">*68  shown below for the taxable years shown below:Amount of AdvanceTaxable Year EndedPayment of DeficienciesDate PaidMay 31, 1978$ 1,513.18July 23, 1987May 31, 1979$ 3,692,614.00May 2, 1994It is further stipulated that the foregoing decision is in accordance with the opinion of the Court, the respondent's computation, and the stipulation of the parties submitted herewith, and that the Court may enter this decision, without prejudice to the right of either party to contest the correctness of the decision entered herewith.STUART L. BROWNChief CounselInternal Revenue Service